Citation Nr: 1602717	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for chronic low back strain rated 20 percent disabling prior to August 19, 2014, and rated 40 percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active military duty from August 1980 to August 1983.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for chronic low back strain and assigned an initial 10 percent evaluation effective from May 5, 2004. 

In June 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who held the hearing has since retired from the Board.  In October 2015, the Board sent the Veteran a letter informing him of this fact and offering him another opportunity to appear for a new Board hearing.  The letter indicated that if the Veteran did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to the letter, thus the Board will proceed accordingly. 

In August 2007, the Board granted an initial 20 percent rating for the chronic low back strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, the Court issued an Order partially vacating the August 2007 Board decision to the extent that it denied an initial rating in excess of 20 percent for the chronic low back strain and remanded the matter to the Board for action consistent with a Motion for Partial Remand.  

The Board remanded the claim for additional development in December 2008 and in July 2014.  

In a November 2014 rating action, the RO increased the disability rating for the chronic low back strain to 40 percent, effective August 19, 2014.   However, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded a VA examination in November 2014, in accordance with a July 2014 remand.  The August 2014 VA examination report is incomplete.  The July 2014 remand specifically directed the VA examiner to discuss the Veteran's deficient ankle and knee jerks noted during the June 2009 VA examination.  The November 2014 VA examiner discussed the Veteran's lower extremity radiculopathy involving the sciatic and femoral nerves, but did not discuss the significance, if any, of the June 2009 ankle and knee jerks.  

The Board also notes that the record contains evidence of lumbar radiculopathy prior to August 2014; however, it is unclear as to which specific nerves were involved.  Thus, the claim is remanded for a neurologic examination that addresses the nature and severity of any neurologic impairment associated with the service-connected chronic low back strain prior to August 2014. 

Finally, the August 2014 VA examiner indicated that the Veteran receives care at the neurology clinic for symptoms which include numbness in his feet.  The record also suggests that the Veteran receives primary care treatment from VA.  The most recent, relevant VA treatment records on file are dated in September 2009.  Thus, in order to ensure that all of the pertinent treatment records are associated with the file, any outstanding VA outpatient treatment records should be obtained.  The RO should also give the Veteran another opportunity to submit information and/or evidence pertinent to the claims on appeal, including any additional private treatment records or authorization forms for VA to obtain private records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit or identify any additional, outstanding private treatment records referable to his claim for an increased rating for his chronic low back strain.  After obtaining any necessary authorization forms from the Veteran, obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Request all records of VA medical care since September 2009, to include those from the neurology clinic, and associate all records received with the electronic claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, schedule the Veteran for a VA neurologic examination to determine the nature and severity of any neurologic abnormalities associated with his service-connected chronic low back strain.  All indicated tests and studies are to be performed.  The claims file and a copy of this Remand must be made available to the examiner.  

The examiner is to discuss all neurological findings related to the service-connected chronic low back strain from May 5, 2004 (the effective date of service connection) to August 19, 2014, and fully describe the extent and severity of those symptoms. 

Specifically, the examiner is to identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to the service-connected chronic low back strain and any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability/associated impairment of function caused thereby should be described as equating to mild, moderate, moderately severe, or severe; and incomplete paralysis, or complete paralysis.

In providing the requested opinion, the examiner is further asked to review the June 2004 and June 2009 VA examination reports, which indicated diminished ankle and knee jerks, and indicate whether such findings are attributable to the service-connected chronic low back strain and any related intervertebral disc syndrome.  The examiner is advised that the private medical records (including those from Bay State physical therapy) contain relevant findings.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Upon completion of the above requested development, and undertaking any other development deemed appropriate, readjudicate the claim to include consideration of separate ratings for neurologic impairment prior to August 19, 2014.  If the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


